Lewis, J.
There having been no appearance for plaintiff in error when this case was called in its order, and the defendant in error having moved the court to open the record, and prayed for an affirmance of the judgment of the trial court and damages for delay under §5621 of the Civil Code; and it clearly appearing from an examination of the record that there is no merit in the exceptions of plaintiff in error, it is ordered that the judgment of the court below be affirmed and that ten per cent, on the amount of the judgment in the court below be awarded against the plaintiff in error in favor of the defendant in error, as damages for bringing the case here for delay only. Craton v. Hackney, 91 Ga. 192.

Judgment affirmed.


All the Justices concurring.